DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-20 of Applicant’s Response, filed 01/25/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. Please see Examiner’s Statement of Reasons for Allowance section below for a further explanation as to the Examiner’s opinion on the eligibility of the claims.  
Applicant’s arguments, see pages 20-24, filed 01/25/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. Please see Examiner’s Statement of Reasons for Allowance section below for a further explanation as to the Examiner’s opinion on the novelty/non-obviousness of the claims.   
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Yanbin Xu on 02/04/2021.
The application has been amended as follows:   

1. (Currently Amended) A computer-implemented method for processing transportation requests, comprising:
receiving, via a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), a transportation request in a district from a terminal device;
determining, via a processor, a first queue in a memory, the first queue being associated with a queuing zone and placing the transportation request in the first queue;

determining, via the processor, a second queue in the memory, the second queue being associated with the queuing zone;
determining, via the processor, a second estimated waiting time for the transportation request if placed in the second queue, wherein the second estimated waiting time is shorter than the first estimated waiting time;
displaying, by the processor, on a user interface of the terminal device information related to the first queue and the second queue, wherein the displaying comprises:
displaying, in a first display section of the user interface, a number of waiting requests before the transportation request in the first queue, and a recommendation for using a second transportation corresponding to the second estimated waiting time;
displaying, in a second display section of the user interface, a first option for searching for a first transportation corresponding to the first estimated waiting time; and
displaying, in a third display section of the user interface, a second option for selecting the second transportation corresponding to the second estimated waiting time;
receiving, from the terminal device, an instruction to modify the transportation request;
modifying the transportation request; and
placing the modified transportation request in the second queue; 
wherein determining the second queue associated with the queuing zone further comprises:
determining a zone attribute of the queuing zone, the zone attribute including at least one of a geographic attribute, an availability attribute, or a service type attribute; and
determining a queue that matches the determined zone attribute of the queuing zone as the second queue.

2. (Original)  The method of claim 1, further comprising:


3. (Original)  The method of claim 2, further comprising determining a number of transportation requests in the district, wherein the queue activation condition includes:
the number of transportation requests exceeding available capacity of service vehicles by a first 
predetermined value.

4. (Original)  The method of claim 1, wherein the first estimated waiting time is determined by:
determining a processing speed of the first queue;
determining a position of the transportation request in the first queue; and 
estimating the first waiting time for the transportation request.

5. (Canceled)

6. (Previously  Presented)  The method of claim 1, wherein the second queue is different from the 
first queue in a service type, wherein the service type includes at least one of a car-pooling service, a non-car-pooling service, a luxury service

7. (Previously Presented) The method of claim 1, further comprising:
in response to a time difference between the first estimated waiting time and the second estimated waiting time being greater than or equal to a predetermined value, providing the recommendation to the terminal device to modify the transportation request such that the modified transportation request is eligible for being placed in the second queue.

8. (Original) The method of claim 7, further comprising: 
providing the time difference to the terminal device.

9. (Canceled)

10. (Previously Presented) The method of claim 1, wherein determining the second queue further comprises:
	determining a set of second queues associated with the queuing zone; 
determining estimated waiting times for the transportation request if placed in the respective second queues; and
identifying the second queue having a shortest estimated waiting time.

11. (Currently Amended) A system for processing transportation requests, comprising:
a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), the communication interface being configured to receive, from a terminal device, a transportation request in a district;
a memory; and
at least one processor coupled to the communication interface and the memory and configured to: 
determine a first queue in the memory, the first queue being associated with a queuing zone and place the transportation request in the first queue;
determine a first estimated waiting time for the transportation request in the first queue;
determine a second queue in the memory, the second queue being associated with the queuing zone;
determine a second estimated waiting time for the transportation request if placed in the second queue, wherein the second estimated waiting time is shorter than the first estimated waiting time;
display, on a user interface of the terminal device, information related to the first queue and the second queue, wherein displaying the information comprises:

displaying, in a second display section of the user interface, a first option for searching for a first transportation corresponding to the first estimated waiting time; and
displaying, in a third display section of the user interface, a second option for selecting the second transportation corresponding to the second estimated waiting time;
receive, from the terminal device, an instruction to modify the transportation request;
modify the transportation request; and
place the modified transportation request in the second queue;
wherein determining the second queue associated with the queuing zone further comprises:
determining a zone attribute of the queuing zone, the zone attribute including at least one of a geographic attribute, an availability attribute, or a service type attribute; and
determining a queue that matches the determined zone attribute of the queuing zone as the second queue.

12. (Original) The system of claim 11, wherein the at least one processor is further configured to:
activate the first queue when a queue activation condition is met.

13. (Original) The system of claim 12, wherein the at least one processor is further configured to determine a number of transportation requests in the district, and the queue activation condition includes: the number of transportation requests exceeding available capacity of service vehicles by a first predetermined value.

14. (Original) The system of claim 11, wherein the at least one processor is further configured to determine the first estimated waiting time by:

determining a position of the transportation request in the first queue; and
estimating the first waiting time for the transportation request.

15. (Canceled)

16. (Previously Presented) The system of claim 11, wherein the second queue is different from the first queue in a service type, wherein the service type includes at least one of a car-pooling service, a non-car-pooling service, a luxury service.

17. (Previously Presented) The system of claim 11, wherein the at least one processor is further configured to:
	in response to a time difference between the first estimated waiting time and the second estimated waiting time being greater than or equal to a predetermined value, provide the recommendation to the terminal device to modify the transportation request such that the modified transportation request is eligible for being placed in the second queue.

18. (Original) The system of claim 17, wherein the at least one processor is further configured to:
	provide the time difference to the terminal device.

19. (Previously Presented) The system of claim 17, wherein the at least one processor is further configured to determine the second queue by: 
	determining a set of second queues associated with the queuing zone;
determining estimated waiting times for the transportation request if placed in the
respective second queues;
identifying the second queue having a shortest estimated waiting time.

20. (Currently Amended) A non-transitory computer-readable medium that stores a set of instructions that, when executed by at least one processor of an electronic device, cause the electronic device to perform a method for processing transportation requests, the method comprising:
receiving, via a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), a transportation request in a district from a terminal device; 
determining, via a processor, a first queue in a memory, the first queue being associated with a queuing zone and placing the transportation request in the first queue;
determining, via the processor, a first estimated waiting time for the transportation request in the first queue;
determining, via the processor, a second queue in the memory, the second queue being associated with the queuing zone;
determining, via the processor, a second estimated waiting time for the transportation request if placed in the second queue, wherein the second estimated waiting time is shorter than the first estimated waiting time;
displaying, by the processor, on a user interface of the terminal device information related to the first queue and the second queue, wherein the displaying comprises:
	displaying, in a first display section of the user interface, a number of waiting requests before the transportation request in the first queue, and a recommendation for using a second transportation corresponding to the second estimated waiting time;
displaying, in a second display section of the user interface, a first option for searching for a first transportation corresponding to the first estimated waiting time; and
displaying, in a third display section of the user interface, a second option for selecting the second transportation corresponding to the second estimated waiting time;
	receiving, from the terminal device, an instruction to modify the transportation request;

placing the modified transportation request in the second queue;
wherein determining the second queue associated with the queuing zone further comprises:
determining a zone attribute of the queuing zone, the zone attribute including at least one of a geographic attribute, an availability attribute, or a service type attribute; and
determining a queue that matches the determined zone attribute of the queuing zone as the second queue.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the eligibility of claims 1, 11, and 20, the claims, in response to a determination that the user’s wait time would be reduced if the user were to switch transportation request types, present the user with three display sections, the first indicates the number of users before the user and a recommendation that the user should switch transportation types, the second indicates the current wait time and an option to search for a first transportation (maintain the original request), and the third indicates the second option corresponding to the second transportation type (modify the request and switch queues). The claims then receive a selection of the second option, and switch the queue that the user is in. Such a combination of elements, in the context of the systems and methods recited, represents a practical application of the abstract idea since it brings about the technical advantage of dynamically changing service request types in order to reduce the wait time that a user may encounter for a transportation request through the dynamic display of options to a user upon detection of a lower wait time for a different serviced type, the receiving of a selection of an option, and then processing of the user’s selection. The displaying step is not a step that is incidental to the primary process or merely a nominal or tangential addition to the claim, since the display and subsequent receipt of the selection from the user is necessary for implementation of the solution brought about by the claims. Displaying the selectable confirmation ultimately leads to a reduced wait time for the user. Therefore, the claims 
Regarding the novelty/non-obviousness of claims 1, 11, and 20, the prior art does not teach in the context of the systems and methods for dynamically changing a transportation request type recited, a single display with three sections: the first indicates the number of users before the user and a recommendation that the user should switch transportation types, the second indicates the current wait time and an option to search for a first transportation (maintain the original request), and the third indicates the second option corresponding to the second transportation type (modify the request and switch queues). While, as outlined below, the prior art does teach the notification to a user that a different transportation type has a shorter wait, and further teaches the presentation of an option to switch queues, no prior art exists which would motivate one of ordinary skill in the art to modify the references cited to bring about a single display with these three characteristics (in the context of the other elements recited). As such, the claims are novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
Koenigsberg, Ernest, "On Jockeying in Queues", Management Science, Jan., 1966, Vol. 12, No. 5, Series A, Sciences (Jan., 1966), pp. 412-436 (Year: 1966); hereinafter “Ernest”
 Ernest generally teaches the concept of “jockeying” (a customer jumping between queues in order to reach the front of any line faster) in queuing, but is silent as to the display of the three options above, the application of this concept to ridesharing, or the offering of users options for switching. 
A.M.K. Tarabia, "Analysis of two queues in parallel with jockeying and restricted capacities", Applied Mathematical Modelling 32 (2008) 802–810 (Year: 2008); hereinafter “Tarabia
 Tarabia teaches a system and methods for analyzing queuing times of two separate queues when customers are allowed to jockey between them freely, but is silent as to the display of the three options above, the application of this concept to ridesharing, or the offering of users options for switching, as outlined above. 
Barreto et. al. (U.S. PG Pub. No. 20150161752; hereinafter "Barreto")  
Barreto teaches that the system may maintain multiple queues for users requesting rides in a city (a queuing zone), wherein the system may maintain a separate queue for each type of transportation service. (Barreto: paragraphs [0008, 26, 31]) Barreto further teaches that each queue may comprise a wait time. (Barreto: paragraphs[0012, 39, 42, 44]) Barreto further teaches the placement of a user into a first queue. (Barreto: paragraph [0009])  Barreto teaches that the system may maintain multiple queues for users requesting rides in a city (a queuing zone), wherein the system may maintain a separate queue for each type of transportation service. (Barreto: paragraphs [0008, 26, 31]) Barreto further teaches that each queue may comprise a determined wait time for the vehicles in that queue. (Barreto: paragraphs[0012, 39, 42, 44]) As outlined above, neither Barret, Novak, nor Sanka teaches in the context of the systems and methods for dynamically changing a transportation request type recited, a single display with three sections: the first indicates the number of users before the user and a recommendation that the user should switch transportation types, the second indicates the current wait time and an option to search for a first transportation (maintain the original request), and the third indicates the second option corresponding to the second transportation type (modify the request and switch queues)
Novak (U.S. PG Pub. No. 20160203576; hereinafter "Novak") 
Novak teaches that a user who has requested a first type of vehicle in a ride share request may be notified that there is a lower wait time for a ride in a separate type of vehicle. (Novak: paragraphs [0053, 85]) As outlined above, neither Barret, Novak, nor Sanka teaches in the context of the systems and methods for dynamically changing a transportation request type recited, a single display with three sections: the first indicates the number of users before the user and a recommendation that the user should switch transportation types, the second indicates the current wait time and an option to search for a first 
Sankaranarayanan (U.S. PG Pub. No. 20150249692; hereinafter "Sanka")
Sanka teaches that, after being offered a spot in another queue with a lower wait time, and accepting a selection from the user, a user may be placed in the alternative queue. (Sanka: paragraph [0031, 33, 34, 41], Fig. 6) As outlined above, neither Barret, Novak, nor Sanka teaches in the context of the systems and methods for dynamically changing a transportation request type recited, a single display with three sections: the first indicates the number of users before the user and a recommendation that the user should switch transportation types, the second indicates the current wait time and an option to search for a first transportation (maintain the original request), and the third indicates the second option corresponding to the second transportation type (modify the request and switch queues)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EMMETT K. WALSH/Examiner, Art Unit 3628